     Case 6:20-cv-01244-TC-TJJ Document 1 Filed 09/11/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

EUGENE SCALIA,                                        )
SECRETARY OF LABOR,                                   )
UNITED STATES DEPARTMENT OF LABOR,                    )
                    Plaintiff,                        )       CIVIL ACTION FILE
                                                      )       NO. 6:20-cv-1244
       v.                                             )
                                                      )
ABRAMS GROUP, LLC, D/B/A FREDO’S                      )
WINE AND TAPAS AND ALFRED                             )
ABDELMASEH,                                           )
                     Defendants.                      )


                                       COMPLAINT
       Plaintiff brings this action to enjoin Defendants from violating the provisions of
sections 15(a)(2) and 15(a)(5) of the Fair Labor Standards Act of 1938, as amended (29
U.S.C. § 201 et seq.), hereinafter called the Act, pursuant to section 17 of the Act; and to
recover unpaid minimum wages and overtime compensation owing for Defendants’
employees, together with an equal additional amount as liquidated damages, pursuant to
section 16(c) of the Act.
                                              I
       Jurisdiction of this action is conferred upon the Court by section 16(c) and 17 of
the Act, and by 28 U.S.C. § 1345.
                                             II
       Defendant Abrams Group, LLC d/b/a Fredo’s Wine and Tapas is a Kansas limited
liability company with its principal place of business located at 301 N. Washington
Street, Wichita, KS 67202 within the jurisdiction of this Court.
       Defendant Alfred Abdelmaseh resides in Wichita, Kansas within the jurisdiction
of this Court and is an owner of Abrams Group, LLC d/b/a Fredo’s Wine and Tapas and
     Case 6:20-cv-01244-TC-TJJ Document 1 Filed 09/11/20 Page 2 of 5




acts directly or indirectly in the interest of Defendant Abrams Group, LLC d/b/a Fredo’s
Wine and Tapas in relation to its employees, and therefore, is an employer within the
meaning of Section 3(d) of the Act.
                                             III
       The activities of Defendants referred to in paragraph II were, and are, related and
performed through unified operation or common control for a common business purpose,
and have, since at least July 25, 2018, constituted an enterprise within the meaning of
section 3(r) of the Act.
                                             IV
       At all times hereinafter mentioned, Defendants employed, and are employing,
employees in and about Defendants’ said place of business whose work involves the
regular use of the instrumentalities of interstate commerce. Said employees regularly and
frequently process credit card payments. The credit card transactions send information to
the Defendants’ point of sale system which is located outside the State of Kansas and also
send information to credit card companies located outside the State of Kansas. These
credit card payments send and communicate information across state lines. Said
employees process credit card payments as a regular and frequent part of their jobs when
customers pay for the food and alcohol sold by Defendants. Therefore, said employees
were, and are, engaged in commerce or in the production of goods for commerce within
the meaning of the Act.
                                             V
       Defendants have willfully violated and are willfully violating the provisions of
sections 6 and 15(a)(2) of the Act by failing to pay to certain employees, for their
employment in commerce or in the production of goods for commerce, wages at rates not
less than $7.25 per hour.
                                              2
     Case 6:20-cv-01244-TC-TJJ Document 1 Filed 09/11/20 Page 3 of 5




                                             VI
       Defendants have willfully violated and are willfully violating the provisions of
sections 7 and 15(a)(2) of the Act by employing certain employees in commerce or in the
production of goods for commerce for workweeks longer than 40 hours since at least July
25, 2018, without compensating said employees for their employment in excess of 40
hours in such workweeks at rates not less than one and one-half times the regular rates at
which they were employed.
                                             VII
       Defendants, employers subject to the provisions of the Act, have willfully
violated and are willfully violating the provisions of sections 11(c) and 15(a)(5) of the
Act, in that since at least July 25, 2018, Defendants have failed to make, keep, and
preserve adequate and accurate records of Defendants’ employees and of the wages,
hours, and other working conditions and practices of employment maintained by
Defendants, as prescribed by the regulations (29 Code of Federal Regulations Part 516)
promulgated pursuant to section 11(c) of the Act in that the records kept by Defendants
failed to show, among other things, the hours worked each work day and each workweek
and payments made with respect to certain of Defendants’ employees.
                                            VIII
       A judgment permanently enjoining and restraining the violations herein alleged,
including the restraint of the continued withholding of unpaid minimum wages and
overtime compensation due Defendants’ employees, is specifically authorized by section
17 of the Act.




                                              3
     Case 6:20-cv-01244-TC-TJJ Document 1 Filed 09/11/20 Page 4 of 5




                                            IX
       As a result of the violations alleged in paragraphs V and VI above, amounts are
owing for certain present and former employees, including those persons specifically
named in Appendix A attached to Plaintiff’s complaint in amounts which are presently
unknown to Plaintiff for the period from July 25, 2018 to October 15, 2019. Inasmuch as
the violations are continuing, additional amounts are accruing since October 15, 2019, for
certain of these employees and for employees who are presently unknown to Plaintiff in
amounts presently unknown to Plaintiff.
       A judgment granting recovery of said amounts, together with an equal additional
amount as liquidated damages, is specifically authorized by section 16(c) of the Act.


       WHEREFORE, cause having been shown:
       Plaintiff prays judgment, pursuant to section 17 of the Act, permanently enjoining
and restraining Defendants, Defendants’ officers, agents, servants, employees, and those
persons in active concert or participation with Defendants who receive actual notice of
any such judgment, from violating the provisions of section 15(a)(2) and 15(a)(5) of the
Act and from withholding payment of unpaid minimum wage and overtime
compensation.
       Plaintiff prays for judgment, pursuant to section 16(c) of the Act, against
Defendants for unpaid minimum wages and overtime compensation found by the Court to
be due to Defendants’ present and former employees for the period of July 25, 2018 to
October 15, 2019 and in such further amounts as the Court may find due after October 15,
2019, and for an equal additional amount as liquidated damages.




                                             4
     Case 6:20-cv-01244-TC-TJJ Document 1 Filed 09/11/20 Page 5 of 5




       Should the Court decline to award said liquidated damages, Plaintiff further
demands the award of interest on said unpaid minimum wages and overtime
compensation from the date said unpaid minimum wages and overtime compensation
became due, until date of judgment.
       Plaintiff further demands the award of post-judgment interest as authorized by 28
U.S.C. § 1961, and prays that he recover the costs of this action.
       Plaintiff further prays for such other relief as the Court may find due.



                                              Kate S. O’Scannlain
                                              Solicitor of Labor

                                              Christine Z. Heri
                                              Regional Solicitor

                                              Evert H. Van Wijk
                                              Associate Regional Solicitor

                                              /s/Laura M. O’Reilly
                                              Laura O’Reilly
                                              Kansas Bar # 25856
                                              Attorney

                                              2300 Main Street, Suite 1020
                                              Kansas City, MO 64108
                                              (816) 285-7260
                                              (816) 285-7287 (fax)
                                              Oreilly.laura.m@dol.gov

                                              U.S. Department of Labor
                                              Attorneys for Plaintiff




                                             5
